                    3:19-cv-03257-TSH # 29    Page 1 of 3
                                                                                   E-FILED
                                               Wednesday, 15 September, 2021 09:25:36 AM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION


WALTER LEE DAWDY,                )
                                 )
          Plaintiff,             )
                                 )
     v.                          )       No. 19-cv-3257
                                 )
KILOLO KIJAKAZI, Acting          )
Commissioner of Social Security, )
                                 )
          Defendant.             )


                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     The Plaintiff’s Petition for Award of Attorney’s Fees Pursuant to the

Equal Access to Justice Act 28 U.S.C. § 2412 (d/e 25) and Amended

Motion filed as an Amended Document (d/e 26) (collectively Motion for

Attorney Fees) are ALLOWED. The Court has reviewed the Motion for

Attorney Fees and finds the request for $8,719.78 in attorney fees and

$450.00 in expenses for the filing fee to be reasonable and appropriate for

this case. Defendant objects to the Motion for Attorney Fees because the

fees are excessive. Commissioner’s Response in Opposition to Plaintiff’s

Petition for Award of Attorney’s Fees Pursuant to the Equal Access to

Justice Act (d/e 27). The Court disagrees and finds the fees to be

                                Page 1 of 3
                      3:19-cv-03257-TSH # 29     Page 2 of 3




reasonable in this case. In future cases brought by counsel for Plaintiff,

however, counsel’s billing detail in support of a fee request must list

separately for each attorney the time expended and the work performed by

each attorney. The billing detail attached to the Motion for Attorney Fees in

this case combines the work of several attorneys into a single entry without

setting forth the work done by each attorney and the time expended by

each attorney. The amount sought in this case is reasonable, however, so

the Court will not require a revised billing detail in this case.

      This Court awards Plaintiff $9,169.78, consisting of $8,719.78 in

attorney fees and $450.00 in costs (the “Award”). The Award fully and

completely satisfies any and all claims for fees, costs, and expenses that

may have been payable to Plaintiff in this case under the Equal Access to

Justice Act (EAJA), 28 U.S.C. § 2412.

      The Award belongs to Plaintiff, but Plaintiff may, and has, assigned

his right to the Award to his attorney Sutterfield Law Offices, P.C. See

Amended Motion filed as an Amended Document (d/e 26), attached Fee

Agreement. The United States may also take an offset against the Award

to satisfy any pre-existing debts that Plaintiff owes the United States. See

Astrue v. Ratliff, 560 U.S. 586 (2010). If the United States determines that




                                   Page 2 of 3
                     3:19-cv-03257-TSH # 29   Page 3 of 3




the Award is not subject to offset for such debts, Defendant shall pay the

Award to the law firm of Sutterfield Law Offices, PC.

ENTER: September 14, 2021




                           s/ Tom Schanzle-Haskins
                           TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                                Page 3 of 3
